DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered.

Status of the Claims
This action is in response to papers filed 07/05/2022 in which claims 7, 18, 23-24 and 28 were canceled; claims 21-22 and 25-27 were withdrawn; and claims 2 and 10 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 1-6, 8-17 and 19-20 are under examination.





Maintained-Modified Rejections
Modification Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 8-9, 14-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreuter et al (22 October 2009; US 2009/0263491 A1) in view of Chitkara et al (Pharm Res., 2013, 30: 2396-2409).
Regarding claim 1, Kreuter teaches a polymeric nanoparticle comprising an aqueous core enclosed in polymeric shell, wherein the aqueous core contains a hydrophilic therapeutic agent and the polymeric shell is formed from polymer such as PLGA-COOH (Abstract; [0012], [0015], [0017]-[0019], [0029],  [0035]-[0047], [0107]-[0134] and [0145]). Kreuter teaches the polymeric nanoparticle has a particle size of between 130 and 160 nm ([0041], [0107]-[0134]). Kreuter teaches the polymeric nanoparticles is produced by double emulsion technique ([0035], [0110], [0112], [0114]-[0118], [0120], [0122] and [0126]) and has high drug loading ([0110], [0112], [0114]-[0118], [0120], [0122] and [0126]).
However, Kreuter does not teach the polymeric shell has a thickness less than 25 nm of claim 1.
Regarding the polymeric shell has a thickness less than 25 nm of claim 1, Chitkara teaches PLGA nanoparticle containing an aqueous core containing a hydrophilic drug (Abstract; page 2397, right column; page 2398, left column; page 2399 and Table 1; page 2400, right column; page 2401 and Fig. I; pages 2402-2403; page 2406, right column). Chitkara teaches the nanoparticles are produced by double emulsion technique and has high drug loading (page 1398, left column and pages 2401-2403). Chitkara teaches the thickness of the outer shell of the PLGA nanoparticle is 5-10 nm (page 2401, left column).
It would have been obvious to one of ordinary skill in the art to routinely optimize the thickness of the shell of the polymeric nanoparticle of Kreuter to a thickness of 5-10 nm, per guidance from Chitkara, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because Chitkara provided the guidance to do so by teaching that the shell of the PLGA nanoparticles encapsulating a hydrophilic drug/compound which are produced by a double emulsion of water-in-oil-in-water, can be controlled or optimize to have a thickness of 5-10 nm, and such resultant polymeric nanoparticles have increased encapsulation efficiency of hydrophilic substances (Chitkara: left column; page 2399 and Table 1; page 2400, right column; page 2401 and Fig. I; pages 2402-2403; page 2406, right column), which is also the objective of Kreuter, to provide a PLGA nanoparticle with an increase encapsulation efficiency of the hydrophilic active ingredient (Kreuter: [0110], [0112], [0114]-[0118], [0120], [0122] and [0126]).
Regarding claim 4, as discussed above, Kreuter teaches the polymeric nanoparticle has a particle size of between 130 and 160 nm.
Regarding claims 8-9 and 14, as discussed above, Kreuter teaches the polymeric shell is formed from polymer such as PLGA-COOH.
Regarding claim 15, as discussed above, Kreuter and Chitkara teaches the structural limitations of a polymeric nanoparticle comprising a polymeric shell formed of a polymer containing a non-polar segment and a polar terminal group (i.e., PLGA-COOH) that impermeable to water and an aqueous core containing a hydrophilic drug/compound, and thus, the claimed property of “the polymeric nanoparticle has an osmotic resistance of 840 mOsm/kg or higher” would have been implicit in the structurally similar polymeric nanoparticle of Kreuter and Chitkara. It is noted that [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 16, Kreuter teaches the hydrophilic therapeutic agent is small molecule drug or diagnostic agent ([0043]-[0045] and [0107]-[0134]).
Regarding claims 17 and 19, Kreuter teaches the hydrophilic therapeutic agent has a high encapsulation efficiency of greater than 40% ([0107]-[0134]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant's invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed 06/04/2021 have been fully considered but they are not persuasive. 
	Applicant argues by presenting a Declaration by Dr. Che-Ming Jack Hu under 37 C.F.R. §1.132 filed 07/05/2022, and attesting that “the nanoparticles covered by claim 1 can be prepared using at least one of three modulators, i.e., sodium phosphate, sodium bicarbonate, and Tris-HCl, in the first emulsion” and whereas, “the process taught in Kreuter does not include any of these modulators. In fact, the reference teaches using HCl to prepare the first emulsion.” 
	Thus, Applicant attested that “it is well known in the field that sodium phosphate (having a pKa value of 7.21), sodium bicarbonate (having a pKa value of 8.3), and Tris-HCl (having a pKa value of 8.1) can all deprotonate a COOH moiety, yet HCl (having a pKa value of -5.9) cannot. In other words, the COOH segment in PLGA- COOH in the presence of one of the above-mentioned modulators is deprotonated to form negatively charged group COO-, while the same segment in the same polymer used in preparing the Kreuter nanoparticles is not deprotonated.” 
	Applicant then attested that “[d]uring the water-oil-water-double-emulsion process, the COO- segment in PLGA-COO- bonds strongly to the water and the non-polar segment therein, i.e., PLGA, interacts with the oil. As a result, the water-oil-water interfaces are stabilized, which, in turn, yields nanoparticles of claim 1 each having one or more aqueous cores enclosed by a polymeric shell upon solvent evaporation. Differently, the COOH segment in PLGA-COOH bonds weakly to the water and PLGA interacts with the oil, which cannot stabilize the water-oil-water interfaces. During the subsequent solvent-evaporation process, the water is separated from the oil as they are immiscible, which yields the Kreuter nanoparticles containing no aqueous core within a polymeric shell.” 
	Applicant then showed in the Declaration, TEM images under Fig. 1, and attesting that the nanoparticles prepared without any modulator did not have a clear core-shell structure, which was in contrast to nanoparticles prepared in the presence of a modulator (Tris-HCl, sodium bicarbonate, or sodium phosphate) had an invisible core and a shell much more electron dense than the core. Thus, Applicant attested that based on the result shown in Fig. 1, “a water-oil-water-double-emulsion process without special modifications (e.g., using a modulator) does not form nanoparticles that contain one or more aqueous cores. It follows that the Kreuter nanoparticle, prepared absent any special modifications (e.g., using a modulator), did not contain an aqueous core.” (Remarks, pages 8-9; Declaration, pages 2-3).

	In response, the Examiner disagrees. Applicant’s arguments and evidence provided in the Declaration by Dr. Che-Ming Jack Hu under 37 C.F.R. §1.132 filed 07/05/2022, are considered, but found insufficient to obviate the standing 103 rejection over Kreuter and Chitkara.
First, Applicant’s alleged evidence shown in the latest 132 Declaration filed 07/05/2022, is not sufficient evidence of nonobviousness. Results shown in Fig. 1 on page 3 of the Declaration are drawn to nanoparticles formed from “a solution of PLGA-COOH in an organic solvent, i.e., dichloromethane (DCM), was emulsified in a first aqueous solution containing a hydrophilic dye (i.e., sulfo-cy5) in the absence or presence of a modulator (i.e., no modulator, sodium phosphate, sodium bicarbonate, or Tris-HCL) to form a first emulsion. The first emulsion was subsequently emulsified in as second aqueous solution to form a second emulsion. Nanoparticles each were obtained by removing DCM from the second emulsion.” Clearly, the nanoparticle in the comparative data, particularly to “no modulator” is not the same nanoparticle of Kreuter or Chitkara. The results shown in Fig. 1 are insufficient comparative data because both Kreuter and Chitkara’s aqueous cores do not contain a hydrophilic dye of sulfo-cy5, but rather hydrophilic bioactive ingredients (i.e., doxorubicin HCl in HCl or gemcitabine in BSA). Since the comparative data shown in the Declaration filed 07/05/2022 are not reflective of the nanoparticles disclosed in Kreuter and Chitkara, Applicant’s evidence in this latest Declaration have no basis to obviate the standing 103 rejection over Kreuter and Chitkara, as such comparative evidence in the Declaration filed 07/05/2022 failed to support Applicant’s position that Kreuter’s nanoparticles do not contain an aqueous core.
Second, Applicant attested in the Declaration on page 2 (first paragraph) that “HCl (having a pKa value of -5.9) cannot deprotonate a COOH moiety” and then further attested that “the COOH segment of PLGA-COOH in the presence of one of the modulators (sodium phosphate, sodium bicarbonate, or Tris-HCL) deprotonated to form negatively charge group COO-, while the same segment in the same polymer used in preparing Kreuter nanoparticles is not deprotonated.” This allegation with regard to Kreuter nanoparticles was not supported by factual evidence or actual proof, as it was indicated above, Fig. 1 failed to show Kreuter nanoparticles because the nanoparticles with “no modulator” is neither Kreuter’s nanoparticles nor Chitkara’s nanoparticles. 
Third, the nanoparticles used in the Declaration filed 07/05/2022 are not the nanoparticles as claimed in claim 1 for at least the reasons that hydrophilic dye of sulfo-cy5 in the aqueous core is not a hydrophilic bioactive agent, as well as, claim 1 is not drawn to PLGA-COOH as the polymer that forms the shell, but rather generically a polymer containing a non-polar segment and a polar terminal group. Furthermore, Applicant’s evidence focus on the criticality of using modulator such as sodium phosphate, sodium bicarbonate, or Tris-HCL, yet the polymer nanoparticle of claim 1 does not contain modulator such as sodium phosphate, sodium bicarbonate, or Tris-HCL. Thus, claim 1 is not commensurate in scope with the nanoparticles used in Applicant’s evidence from the Declaration filed 07/05/2022.
Lastly, even if claim 1 were to be amended so as it is sufficiently commensurate in scope with the nanoparticles used in the Declaration filed 07/05/2022, said amendments may not be sufficient to obviate the standing 103 rejection over Kreuter and Chitkara, because contrary to Applicant’s allegation and evidence, at least paragraphs [0065], [0073], [0110], [0112], [0114]-[0118], [0120], [0122] and [0126] of Kreuter disclosed that the polymeric nanoparticles were prepared by double emulsion technique in which doxorubicin hydrochloride (HCl) (a hydrophilic drug) was dissolved in an aqueous solution. Likewise, Chitkara’s polymer nanoparticles were prepared by double emulsion technique in which Gemcitabine HCl (a hydrophilic drug) was dissolved in an aqueous solution (Chitkara: Abstract; page 2397, right column; page 2398, left column; page 2399 and Table 1; page 2400, right column; page 2401 and Fig. I; pages 2402-2403; page 2406, right column), and Chitkara confirms that the polymer of PLGA from Kreuter used in the double emulsion technique forms the shell that surrounded the hydrophilic core that was formed from Gemcitabine HCl (a hydrophilic drug) dissolved in the aqueous solution (Chitkara: Abstract; page 2397, right column; column 2398, left column; page 2401; Fig. 1b(ii) and c; page 2406). Thus, the core of the polymeric nanoparticle of Kreuter is indeed an aqueous core. Thus, the core of the polymeric nanoparticle of Kreuter is indeed an aqueous core. In fact, Applicant’s specification supports the prior arts of Kreuter and Chitkara in which the specification discloses the claimed polymeric nanoparticle was prepared by the same double emulsion technique as the cited prior arts in which the bioactive agent was dissolved in an aqueous phase, and such bioactive agent dissolved in an aqueous phase forms the aqueous core to which was surrounded by a polymeric shell formed from carboxy-terminated PLGA polymer (Specification: page 2, 2nd paragraph; pages 5-8), which is same as the PLGA-COOH polymer used Kreuter ([0110], [0112], [0114]-[0118], [0120], [0122], [0126], [0145] and [0146]). This is evidence to support the Examiner’s position that the core containing doxorubicin HCl of Kreuter is indeed an aqueous core. As such, the teachings from Kreuter and Chitkara as discussed in the standing 103 rejection meets and render obvious each and every limitation of claim 1, thereby the nanoparticles of Kreuter in view of Chitkara are not different from Applicant’s claimed invention.
As such, MPEP §2141 Ill states: “[t]he proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which are more convincing than the evidence which have been offered in opposition to it.

 Applicant argues that the core of Chitkara nanoparticle is substantially different from the cores of four exemplary nanoparticles covered by claim 1 as evidenced by their TEM images from the Specification (Figures 1, 3, 5 and 8). Thus, Applicant alleged that it cannot be said that the Chitkara nanoparticle contains the same aqueous core as the four exemplary nanoparticles of claim 1. Applicant alleged that deprotonation of COOH to form negatively charged COO- is critical in obtaining nanoparticles that contains one or more aqueous core and thus, Applicant alleges that it follows that the Chitkara nanoparticle cannot contain one or more aqueous cores as required by claim 1. (Remarks, page 10).

In response, the Examiner disagrees. Applicant is noted that claim 1 only requires the aqueous core to contain a hydrophilic bioactive agent and indeed, as discussed above, both Kreuter and Chitkara are aqueous cores containing a hydrophilic bioactive agent, thereby the aqueous cores of Kreuter and Chitkara are the same as Applicant’s claimed invention. 
Furthermore, contrary to Applicant’s allegation, the nanoparticle of Chitkara is the same as Applicant’s claimed invention and the same as the image from Figures 1, 3, 5 and 8 of the specification because it can be clearly seen in Fig.1 (c) on page 2401 of Chitkara, the nanoparticle is a core-shell nanoparticle with a less dense aqueous core surrounded by a denser outer shell. 
Applicant argues by again resubmitting Exhibit A-G from the last response for reconsideration. (Remarks, page 11).

In response, Applicant’s argument on page 11 pertaining to Exhibit A-G remains not persuasive and the Examiner maintains the position as previously discussed and are reiterated below.
As previously discussed, it is reiterated that at least paragraphs [0065], [0073], [0110], [0112], [0114]-[0118], [0120], [0122] and [0126] of Kreuter disclosed that the polymeric nanoparticles were prepared by double emulsion technique in which doxorubicin hydrochloride (HCl) (a hydrophilic drug) was dissolved in an aqueous solution. Likewise, Chitkara’s polymer nanoparticles were prepared by double emulsion technique in which Gemcitabine HCl (a hydrophilic drug) was dissolved in an aqueous solution (Chitkara: Abstract; page 2397, right column; page 2398, left column; page 2399 and Table 1; page 2400, right column; page 2401 and Fig. I; pages 2402-2403; page 2406, right column), and Chitkara confirms that the polymer of PLGA from Kreuter used in the double emulsion technique forms the shell that surrounded the hydrophilic core that was formed from Gemcitabine HCl (a hydrophilic drug) dissolved in the aqueous solution (Chitkara: Abstract; page 2397, right column; column 2398, left column; page 2401; Fig. 1b(ii); page 2406). Thus, the core of the polymeric nanoparticle of Kreuter is indeed an aqueous core. In fact, Applicant’s specification supports the prior arts of Kreuter and Chitkara in which the specification discloses the claimed polymeric nanoparticle was prepared by the same double emulsion technique as the cited prior arts in which the bioactive agent was dissolved in an aqueous phase, and such bioactive agent dissolved in an aqueous phase forms the aqueous core to which was surrounded by a polymeric shell formed from carboxy-terminated PLGA polymer (Specification: page 2, 2nd paragraph; pages 5-8), which is same as the PLGA-COOH polymer used Kreuter ([0110], [0112], [0114]-[0118], [0120], [0122], [0126], [0145] and [0146]). This is evidence to support the Examiner’s position that the core containing doxorubicin HCl of Kreuter is indeed an aqueous core.
To this end, Applicant’s evidence from Exhibits A-F have no basis to obviate the standing 103 rejection over Kreuter and Chitkara, as such evidence failed to support Applicant’s position that Kreuter’s nanoparticles do not contain one or more aqueous cores. This is because Exhibits A confirmed that salt forms of a pharmaceutical active agent improved aqueous solubility of the pharmaceutical active agent (Exhibits A: Abstract; page 89, right column), thereby doxorubicin hydrochloride of Kreuter was indeed a hydrophilic bioactive agent. This is also supported by Applicant’s Exhibit B which specifically indicates that Doxorubicin HCl is doxorubicin in hydrophilic form (Exhibit B: Abstract). Aside from the disclosures mentioned above from Exhibits A and B, the remainder of Exhibit B as well as Exhibit C-F have no pertinence to the cited prior arts’ polymer nanoparticles produced by double emulsion technique in which hydrophilic drugs (doxorubicin HCL and gemcitabine HCl) dissolved in an aqueous solution forms the aqueous core and said aqueous core was surrounded by a shell made from PLGA. 
Exhibit B is drawn to doxorubicin-loaded electrospun fiber mats, which is a different drug delivery system than the cited prior arts (Exhibit B: Abstract; page 19792), thereby is irrelevant to the cited prior arts’ polymer nanoparticles produced by double emulsion technique in which hydrophilic drugs (doxorubicin HCL and gemcitabine HCl) dissolved in an aqueous solution forms the aqueous core and said aqueous core was surrounded by a shell made from PLGA.
Exhibit C is drawn to reduction-sensitive lipid-polymer hybrid nanoparticles (LPNPs) drug delivery system composed of monoethoxy-poly(ethylene glycol)-S-S-hexadecyl soybean lecithin, and poly(D,L-lactide-co-glycolide) was used for codelivery doxorubicin and a Chinese herb extract triptolide (Exhibit C: Abstract; pages 1853-1855). It is clear that the drug delivery system of lipid-polymer hybrid nanoparticles described in Exhibit C is quite different from the cited prior arts, as the cited prior arts are not lipid-polymer hybrid nanoparticles. Thus, Exhibit C is irrelevant to the cited prior arts’ polymeric nanoparticles produced by double emulsion technique in which hydrophilic drugs (doxorubicin HCL and gemcitabine HCl) dissolved in an aqueous solution forms the aqueous core and said aqueous core was surrounded by a shell made from PLGA.
Exhibit D is drawn to doxorubin/indocyanine green loaded polymeric nanoassemble characterized by a compact poly(γ-glutamic acid)/doxorubicin complexes-encapsulated PLGA-rich core covered with the co-assembly of amphiphilic D-α-tocopheryl polyethylene glycol succinate, 1,2-distearoyl-sn-glycero-3-phosphoethanolamine-N-(amino(polyethylene glycol) and indocyanine green molecule (Exhibit D: Abstract; pages 283-285). It is clear that the drug delivery system described in Exhibit D is quite different from the cited prior arts, particularly where the PLGA is in the core and the cited prior arts the PLGA is part of the shell. Indeed, Exhibit D is irrelevant to the cited prior arts’ polymeric nanoparticles produced by double emulsion technique in which hydrophilic drugs (doxorubicin HCL and gemcitabine HCl) dissolved in an aqueous solution forms the aqueous core and said aqueous core was surrounded by a shell made from PLGA.
Exhibit E is drawn to nanoscale water-in-oil-in-water double emulsions prepared by adding a silica precursor polymer, hyperbranched polyethoxysiloxane, to the oil phase without any additional surfactants to form water@SiO2@polymer@SiO2 nanocapsules (Exhibit E: pages 1-3), which is structurally different from the polymeric nanoparticles of the cited prior arts, as Exhibit E forms silica nanocapsules and the cited prior arts are drawn to PLGA nanoparticles. Thus, Exhibit E is not pertinent to the issue of the claimed invention or that of the polymeric nanoparticles containing aqueous core and a PLGA shell.
Exhibit F is drawn to siRNA delivery dynamics of lipid-polymer hybrid nanoparticles in which siRNA-loaded lipid-polymer hybrid nanoparticles are characterized by a core-shell structure consisting a PLGA matrix core coated with lamellar DOTAP structures with siRNA localized both in the core and in the shell (Exhibit F: Abstract; pages 22-23). It is clear that the drug delivery system of lipid-polymer hybrid nanoparticles described in Exhibit F is quite different from the cited prior arts, as the cited prior arts are not lipid-polymer hybrid nanoparticles. Thus, Exhibit F is irrelevant to the cited prior arts’ polymeric nanoparticles produced by double emulsion technique in which hydrophilic drugs (doxorubicin HCL and gemcitabine HCl) dissolved in an aqueous solution forms the aqueous core and said aqueous core was surrounded by a shell made from PLGA.
As such, MPEP §2141 Ill states: “[t]he proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which are more convincing than the evidence which have been offered in opposition to it.

Applicant argues that amended claim 2 recites that the nanoparticle being free of a surfactant and such limitation is not taught by Kreuter or Chitkara, as both Kreuter or Chitkara’s nanoparticles contain surfactants. (Remarks, page 12).

In response, the Examiner disagrees. The limitation of the nanoparticle being free of surfactant as recited in claim 2 has been taught and render obvious by the teachings of Wang as discussed below on pages 30-33 of this office action, said discussion being incorporated herein in its entirety.

Applicant argues that amended claim 10 recites that the negatively charged group recited therein is formed in the presence of sodium phosphate, sodium bicarbonate, Tris-HCl or a combination thereof. Applicant alleged that neither Kreuter nor Chitkara mentions any negatively charge group, let alone its formation in the presence of sodium phosphate, sodium bicarbonate, Tris-HCl or a combination thereof (Remarks, page 12).

In response, the Examiner disagrees. The limitation of the negatively charge group is formed of a carboxylic acid, a succinic acid, or a sulfonic acid in the presence of a sodium phosphate, sodium phosphate, sodium bicarbonate, Tris-HCl, or a combination thereof as recited in claim 10 has been taught and render obvious by the teachings of Wu as discussed below on page 33-35 of this office action, said discussion being incorporated herein in its entirety.
As a result, for at least the reasons discussed above and of record, and in view of the preponderance of evidence, claims 1, 4, 8-9, 14-17 and 19 remain rejected as being obvious and unpatentable over the combined teachings of Kreuter and Chitkara.

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreuter et al (22 October 2009; US 2009/0263491 A1) in view of Chitkara et al (Pharm Res., 2013, 30: 2396-2409), as applied to claims 1, 7 and 9 above, and further in view of Smith et al (22 December 2011; US 2011/0311616 A1; previously cited).
The polymeric nanoparticle of claims 1, 7 and 9 are discussed above, and said discussion are incorporated herein in its entirety.
Kreuter and Chitkara do not expressly teach the polymeric nanoparticles has an outer diameter of 30-100 nm of claim 3; and the positively charged group of claim 11.
Regarding claims 3 and 11, Smith teaches nanoparticles formed from amine-modified PEGylated PLGA, wherein the nanoparticles encapsulates a hydrophilic drug using the w/o/w emulsion technique ([0010], [0017]-[0022], [0026]-[0029], [0089]-[0095], [0106], [0110]; Fig.1). Smith teaches the nanoparticles provide good encapsulation efficiency (i.e., 51% of the drug was entrapped in the nanoparticles) ([0140]). Smith teaches the nanoparticles have a particle size from 10-300 nm, and the particle size is optimizable ([0022]). 
It would have been obvious to one of ordinary skill in the art to optimize the nanoparticles of Kreuter and Chitkara to a particle size from 30-100 nm, and produce the claimed invention. One of ordinary skill in the art would have been motivate do so because as discussed above, Smith provided the guidance to do so by teaching that the particle size of the PLGA nanoparticles of Kreuter and Chitkara is an optimizable parameter in which the particle size of the nanoparticles can be optimize to have a particle size from 10-300 nm, which overlaps the claimed parameter of 30-100 nm. Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameter, the optimization of the outer diameter of the nanoparticle would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
It would also have been obvious to one of ordinary skill in the in the art to incorporate the amine-modified PEGylated PLGA as the polymer in forming the basis of the nanoparticles of Kreuter and Chitkara, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Kreuter, Chitkara and Smith are common drawn to polymeric nanoparticles for encapsulation of hydrophilic drug using w/o/w emulsion technique, and Smith provided the guidance for using amine-modified PEGylated PLGA as the polymer for forming the basis of the nanoparticles. One of ordinary skill in the art would have reasonable expectation of making such modification to the polymeric nanoparticle of Kreuter and Chitkara because the objective of Kreuter and Chitkara was also to provide a polymeric nanoparticle with improved encapsulation efficiency of hydrophilic drugs. Thus, it would have been obvious to look to other polymer construct such as amine-modified PEGylated PLGA for forming the construct of the polymeric nanoparticles with a reasonable expectation that such modification meets the desired objective of Kreuter and Chitkara, to provide a polymeric nanoparticle with improved encapsulation efficiency of hydrophilic drugs, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant's invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 06/04/2021 have been fully considered but they are not persuasive. 
Applicant argues by alleging that neither Kreuter, Chitkara nor Smith teach or suggest a nanoparticle containing one or more aqueous cores as required by claim 1. (Remarks, page 13-14).

In response, the Examiner disagrees. As discussed above on pages 7-16 of this office action, and contrary to Applicant’s allegation, Kreuter and Chitkara do in fact teach nanoparticle containing aqueous core.
As a result, for at least the reason discussed above and of record, and in view of the preponderance of evidence, claims 3 and 11 remain rejected as being obvious and unpatentable over Kreuter, Chitkara and Smith for the reason of record.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreuter et al (22 October 2009; US 2009/0263491 A1) in view of Chitkara et al (Pharm Res., 2013, 30: 2396-2409), as applied to claim 1 above, and further in view of Lien et al (8 February 2007; US 2007/0031504 A1; previously cited).
The polymeric nanoparticle of claim 1 is discussed and said discussion are incorporated herein in its entirety.
Kreuter and Chitkara do not expressly teach the diameter of the core of claims 5 and 6.
Regarding claims 5 and 6, Lien teaches polymeric nanocapsules (nanoparticles) having a thin outer hydrophobic shell and an inner liquid core, wherein the liquid core can be optimize such the total mass of the liquid core in the nanoparticles greater 80% by weight and Lien showed the diameter of the liquid core relative to the shell being greater than 80% that of the outer diameter (shell) of the nanoparticle ([0006], [0007], [0015], [0024], [0028], [0031]-[0034] and Figure 1).
It would have been obvious to one of ordinary skill in the art to optimize the aqueous core in the polymeric nanoparticle of Kreuter and Chitkara such that the aqueous core has a diameter greater than 70% or 80% that of the outer diameter of the polymeric nanoparticle, per guidance from Lien, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do because Kreuter, Chitkara and Lien are commonly drawn to polymeric nanoparticles containing an aqueous core, and Lien provide the guidance and showed that the diameter of the aqueous core can be optimize to have a diameter of greater than 80% that of the shell of the nanoparticles by teaching that total mass of the core can be as high as 95% weight percent (Lien: [0032] and Figure 1). Thus, an ordinary artisan provided the guidance from Lien, would have reasonable expectation that the aqueous core of Kreuter and Chitkara can be made to have a diameter of greater than 70 or 80% that of the outer coating (shell) of the polymeric nanoparticle because Fig 1 of Chitkara relatively showed that the diameter of the aqueous core is much greater than the outer diameter of the polymeric nanoparticle (Chitkara: page 2401).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant's invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 06/04/2021 have been fully considered but they are not persuasive. 
Applicant argues by alleging that neither Kreuter, Chitkara nor Lien teaches or suggest any nanoparticle containing one or more aqueous core as required by claim 1. (Remarks, page 13).

In response, the Examiner disagrees. As discussed above on pages 7-16 of this office action, and contrary to Applicant’s allegation, Kreuter and Chitkara do in fact teach nanoparticle containing aqueous core.
As a result, for at least the reason discussed above and of record, and in view of the preponderance of evidence, claims 5-6 remain rejected as being obvious and unpatentable over Kreuter, Chitkara and Lien for the reason of record.

Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreuter et al (22 October 2009; US 2009/0263491 A1) in view of Chitkara et al (Pharm Res., 2013, 30: 2396-2409), as applied to claims 1, 7, 9 and 16 above, and further in view of Jiang et al (21 August 2014; US 2014/0235803 A1; previously cited).
The polymeric nanoparticle of claims 1, 7, 9 and 16 are discussed above, and said discussion are incorporated herein in its entirety.
Kreuter and Chitkara do not expressly teach the zwitterionic group of claim 12 and the bioactive agent of claim 20.
Regarding claims 12 and 20, Jiang teaches nanoparticles formed from a polymer construct of a polyester and sulfobetaine monomers, wherein the nanoparticles encapsulates any therapeutic agent including nucleic acids such as siRNA using the emulsification technique (abstract; [0092]-[0096], [0182]-[0189], [0193], [0208], [0214]; claims 1-4). Jiang teaches the resultant nanoparticles provide high drug-loading capacity ([0182] and [0214]).
It would have been obvious to one of ordinary skill in the in the art to incorporate the polymer construct of a polyester and sulfobetaine monomers as the polymer in forming the basis of the nanoparticles of Kreuter and Chitkara, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Kreuter, Chitkara and Smith are common drawn to polymeric nanoparticles for encapsulation of hydrophilic drug using an emulsification technique, and Jiang provided the guidance for using the polymer construct of a polyester and sulfobetaine monomers as the polymer for forming the basis of the nanoparticles. One of ordinary skill in the art would have reasonable expectation of making such modification to the polymeric nanoparticle of Kreuter and Chitkara because the objective of Kreuter and Chitkara was also to provide a polymeric nanoparticle with improved encapsulation efficiency of drugs. Thus, it would have been obvious to look to other polymer construct such as the polymer construct of a polyester and sulfobetaine monomers for forming the polymeric nanoparticles with a reasonable expectation that such modification meets the desired objective of Kreuter and Chitkara, to provide a polymeric nanoparticle with improved encapsulation efficiency of drugs, and achieve Applicant’s claimed invention with reasonable expectation of success.
It would also have been obvious to one of ordinary skill in the art to incorporate nucleic acid such as siRNA as the therapeutic agent encapsulated in the polymeric nanoparticle of Kreuter and Chitkara, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because Jiang provided the guidance for incorporating nucleic acid such as siRNA as the drug that can be encapsulated in a polymeric nanoparticle, and Kreuter and Chitkara has indicated that any hydrophilic drug is suitable for incorporating as the drug in the polymeric nanoparticle (Kreuter: [0042]-[0045]; Chitkara: Abstract and page 2408; ). Thus, it would have been merely simple substitution of one known therapeutic agent suitable for delivery from polymeric nanoparticle for another to achieve a predictable polymeric nanoparticle that provide delivery or release of the therapeutic agent to the desired environment. As such, [t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant's invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 06/04/2021 have been fully considered but they are not persuasive. 
Applicant argues by alleging that Jiang describes at paragraphs [0007] a long list of solid cores, and not aqueous cores. Thus, Applicant alleged that neither Kreuter, Chitkara nor Jiang teach or suggest a nanoparticle containing one or more aqueous cores as required by claim 1. (Remarks, page 12, paragraphs 1-4).

In response, the Examiner disagrees. As discussed above on pages 7-16 of this office action, and contrary to Applicant’s allegation, Kreuter and Chitkara do in fact teach nanoparticle containing aqueous core.
As a result, for at least the reason discussed above and of record, and in view of the preponderance of evidence, claims 12 and 20 remain rejected as being obvious and unpatentable over Kreuter, Chitkara and Jiang for the reason of record.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreuter et al (22 October 2009; US 2009/0263491 A1) in view of Chitkara et al (Pharm Res., 2013, 30: 2396-2409), as applied to claims 1, 7 and 9 above, and further in view of Lowes et al (4 August 2005; US 2005/0169882 A1).
The polymeric nanoparticle of claims 1, 7 and 9 are discussed above, and said discussion are incorporated herein in its entirety.
Kreuter and Chitkara do not expressly teach the neutral group is saccharide of claim 13.
Regarding claim 13, Lowe teaches nanoparticles formed from polymer material containing a hydrophobic segment such as poly(lactic acid) and hydrophilic segment such as dextran, wherein the nanoparticles encapsulates an aqueous core containing a hydrophilic active agent ([0027], [0029]-[0035], [0037]-[0038], [0045]; claims 1-5, 8, 10 and 17-19). 
It would have been obvious to one of ordinary skill in the in the art to incorporate the polymer material containing a hydrophobic segment such as poly(lactic acid) and hydrophilic segment such as dextran as the polymer in forming the basis of the nanoparticles of Kreuter and Chitkara, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Lowe provided the guidance to do so by teaching the polymer material containing a hydrophobic segment such as poly(lactic acid) and hydrophilic segment such as dextran is a suitable polymer construct for forming nanoparticles which encapsulate hydrophilic active agents with high encapsulation efficiency (Lowes: [0046]), which is also the objective of the nanoparticles of Kreuter and Chitkara, to improve encapsulation efficiency of drugs. Thus, it would have been obvious to look to other polymer construct/material such as the polymer material containing a hydrophobic segment such as poly(lactic acid) and hydrophilic segment such as dextran for forming the polymeric nanoparticles with a reasonable expectation that such modification meet the desired objective of Kreuter and Chitkara, to provide a polymeric nanoparticle with improved encapsulation efficiency of drugs, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant's invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 06/04/2021 have been fully considered but they are not persuasive. 
Applicant argues by alleging that neither Kreuter, Chitkara nor Lowes teach or suggest a nanoparticle containing one or more aqueous cores as required by claim 1. (Remarks, page 13).

In response, the Examiner disagrees. As discussed above on pages 7-16 of this office action, and contrary to Applicant’s allegation, Kreuter and Chitkara do in fact teach nanoparticle containing aqueous core.
As a result, for at least the reason discussed above and of record, and in view of the preponderance of evidence, claim 13 remains rejected as being obvious and unpatentable over Kreuter, Chitkara and Lowes for the reason of record.

New Rejections
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 112 – NEW MATTER
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 introduces new matter as the claim recites the limitation “the negatively charged group is formed of a carboxylic acid, a succinic acid, or a sulfonic acid in the presence of sodium phosphate, sodium bicarbonate, Tris-HCl, or a combination thereof.” This is no support or disclosure in the specification for the negatively charge group to be formed of a carboxylic acid, a succinic acid, or a sulfonic acid in the presence of sodium phosphate, sodium bicarbonate, Tris-HCl, or a combination thereof. Nor is this limitation implicitly apparent to the Examiner from the disclosure of the specification.
Applicant asserted that the support for the amendment in claim 10 can be found at page 2, 5th paragraph and page 5, 4th paragraph of the Specification.
However, after a through review of said page 2, 5th paragraph and page 5, 4th paragraph, as well as, throughout the Specification, there is no support or disclosure for the negatively charge group to be formed of a carboxylic acid, a succinic acid, or a sulfonic acid in the presence of sodium phosphate, sodium bicarbonate, Tris-HCl, or a combination thereof as claimed.
It is noted that page 2, 5th paragraph of the specification discloses “[e]ach of the first and the second aqueous solutions can be a polar solution that contains a solubilized molecule to modulate the solution's acidity and viscosity, i.e., a modulator. Examples of the modulator include, but are not limited to, sodium phosphate, sodium bicarbonate, Tris-HCl, sucrose, dextran, and a combination thereof.” This disclosure is drawn to sodium phosphate, sodium bicarbonate and Tris-HCl as modulators to modulate the solutions’ acidity and viscosity, and thus, has no relation to the presence of these modulator for forming the negatively charged group of carboxylic acid, a succinic acid or sulfonic acid. There is no disclosure anywhere in page 2, 5th paragraph which recites “the negatively charged group is formed of a carboxylic acid, a succinic acid, or a sulfonic acid in the presence of sodium phosphate, sodium bicarbonate, Tris-HCl, or a combination thereof” as claimed in claim 10.
It is noted that page 5, 4th paragraph of the specification discloses “[t]he aqueous phase contains solubilized molecules to modulate the solution's acidity and viscosity, which include sodium phosphate and sodium bicarbonate.” This disclosure is drawn to sodium phosphate and sodium bicarbonate to modulate the solution’s acidity and viscosity, and thus, has no relation to the presence of these modulator for forming the negatively charged group of carboxylic acid, a succinic acid or sulfonic acid. There is no disclosure anywhere in page 2, 5th paragraph which recites “the negatively charged group is formed of a carboxylic acid, a succinic acid, or a sulfonic acid in the presence of sodium phosphate, sodium bicarbonate, Tris-HCl, or a combination thereof” as claimed in claim 10.
	Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendments at the time of filing of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreuter et al (22 October 2009; US 2009/0263491 A1) in view of Chitkara et al (Pharm Res., 2013, 30: 2396-2409), as applied to claim 1 above, and further in view of Wang et al (AAPS PharmSciTech, December 2009, 10(4): 1263-1267).
The polymeric nanoparticle of claim 1 is discussed above, said discussion being incorporated herein in its entirety.
Regarding claim 2, Chitkara teaches PLGA nanoparticle containing an aqueous core containing a hydrophilic drug (Abstract; page 2397, right column; page 2398, left column; page 2399 and Table 1; page 2400, right column; page 2401 and Fig. I; pages 2402-2403; page 2406, right column). Chitkara teaches the nanoparticles are produced by double emulsion technique and has high drug loading (page 1398, left column and pages 2401-2403). Chitkara teaches the thickness of the outer shell of the PLGA nanoparticle is 5-10 nm (page 2401, left column).
It would have been obvious to one of ordinary skill in the art to routinely optimize the thickness of the shell of the polymeric nanoparticle of Kreuter to a thickness of 5-10 nm, per guidance from Chitkara, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because Chitkara provided the guidance to do so by teaching that the shell of the PLGA nanoparticles encapsulating a hydrophilic drug/compound which are produced by a double emulsion of water-in-oil-in-water, can be controlled or optimize to have a thickness of 5-10 nm, and such resultant polymeric nanoparticles have increased encapsulation efficiency of hydrophilic substances (Chitkara: left column; page 2399 and Table 1; page 2400, right column; page 2401 and Fig. I; pages 2402-2403; page 2406, right column), which is also the objective of Kreuter, to provide a PLGA nanoparticle with an increase encapsulation efficiency of the hydrophilic active ingredient (Kreuter: [0110], [0112], [0114]-[0118], [0120], [0122] and [0126]). It is noted that the thickness of 5-10 nm as taught by Chitkara overlaps or fall within the claimed range of 8-20 nm. Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameter, the optimization of the polymeric shell thickness would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
However, Kreuter and Chitkara does not teach the polymeric nanoparticle is free of a surfactant of claim 2.
Regarding the polymeric nanoparticle is free of a surfactant of claim 2, Wang teaches a surfactant free-formulation of PLGA nanoparticles encapsulating a therapeutic protein or polypeptide (Title; page 1263, Introduction; pages 1264-1266). Wang teaches that polyvinyl alcohol (PVA) is widely used polymeric surfactant in the exterior aqueous phase as an emulsifier, but the safety of PVA still appears to be a concern from literature reports due to possible side effects (page 1263, Introduction). Wang address this the problem of polymeric surfactant by introducing a surfactant-free method to prepare PLGA nanoparticles by double-emulsion-solvent evaporation method by using sucrose as the stabilizer of the exterior aqueous phase to prevent aggregation of PLGA nanoparticles during formulation process (page 1263, Introduction; pages 1264-1266).
It would have been obvious to one of ordinary skill in the art to formulate the PLGA nanoparticles of Kreuter and Chitkara without the use of surfactant by replacing the surfactant (PVA) in process of producing the PLGA nanoparticle with sucrose, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Wang provided the guidance to do so by teaching the method to prepare PLGA nanoparticles by double-emulsion-solvent evaporation method of Kreuter and Chitkara can be modified such that the PLGA nanoparticle can be produce without the use of surfactant such as PVA by replacing the PVA in the outer aqueous phase with sucrose, and such replacement provides a surfactant-free surfactant free-formulation of PLGA nanoparticles in which the sucrose does the same function as the PVA to stabilize the exterior aqueous phase and prevent aggregation of PLGA nanoparticles during formulation process. Wang further teaches that this surfactant-free method not only produce PLGA nanoparticles that is less toxic, but also maintains the high encapsulation efficiency (Wang: page 1263, Introduction; page 1266). Thus, an ordinary artisan knowing the drawback of PVA surfactant and seeking to produce PLGA nanoparticles of Kreuter and Chitkara that is less toxic and more biocompatible, yet maintains high encapsulation efficiency, would have looked to replacing the PVA with sucrose as the stabilizer in the outer aqueous phase of the nanoparticles preparation of Kreuter and Chitkara, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant's invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreuter et al (22 October 2009; US 2009/0263491 A1) in view of Chitkara et al (Pharm Res., 2013, 30: 2396-2409), as applied to claim 1 and 9 above, and further in view of Wu (US 2016/0310426 A1; PCT filed date: 4 December 2013).
The polymeric nanoparticle of claims 1 and 9 are discussed above, said discussion being incorporated herein in its entirety.
Regarding claim 10, Kreuter teaches the polymeric shell is formed from polymer such as PLGA-COOH (Abstract; [0012], [0015], [0017]-[0019], [0029],  [0035]-[0047], [0107]-[0134] and [0145]).
However, Kreuter and Chitkara do not teach the polymeric nanoparticle contains the presence of sodium phosphate, sodium bicarbonate, Tris-HCl, or a combination thereof of claim 10.
Regarding the sodium phosphate, sodium bicarbonate, Tris-HCl, or a combination thereof of claim 10, Wu teaches the preparation of a high negatively charged carboxylated PLGA nanoparticles using the w/o/w emulsion process in which a base such as sodium bicarbonate is used to adjust pH of the aqueous solution such that it promotes ionization of the PLGA polymer (Abstract, [0005]-[0010], [0017]-[0021], [0025], [0030]-[0036], [0060], [0064]-[0066], [0071], [0080], [0084], [0087] and [0140]). Wu teaches the high negatively charged carboxylated PLGA nanoparticles is more biocompatible and safer for use on humans and animals, as well as, enhanced therapeutic properties ([0005] and [0006]).
It would have been obvious to one of ordinary skill in art to modify the process of producing the PLGA nanoparticles of Kreuter and Chitkara by including a base such as sodium bicarbonate to the PLGA solution so as produce a high negatively charged carboxylated PLGA nanoparticles, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Wu provided the guidance to do so by teaching that a base such as sodium bicarbonate can be added to PLGA solution during the process of producing the PLGA nanoparticles of Kreuter and Chitkara so as to produce high negatively charged carboxylated PLGA nanoparticles that is more biocompatible and safer for use on humans and animals. Thus, ordinary artisan seeking to produce a high negatively charged carboxylated PLGA nanoparticles that is more biocompatible and safer for use on humans and animals, as well as, enhanced therapeutic properties, would have looked to modify the process of producing the PLGA nanoparticles of Kreuter and Chitkara by including a base such as sodium bicarbonate to the PLGA solution, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant's invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613